NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                             FILED
                             FOR THE NINTH CIRCUIT
                                                                              FEB 18 2016
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
CHERRI ANNE BUNKER,                                No. 13-16896

              Plaintiff - Appellant,               D.C. No. 2:11-cv-01286-PMP-
                                                   NJK
 v.

FORD MOTOR COMPANY,                                MEMORANDUM*

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                   Philip M. Pro, Senior District Judge, Presiding

                       Argued and Submitted January 5, 2016
                            San Francisco, California

Before: WALLACE, KOZINSKI, and O’SCANNLAIN, Circuit Judges.

      Appellant Bunker appeals from the district court’s summary judgment in

favor of Appellee Ford Motor Company on Bunker’s Nevada common-law claims

for strict products liability, negligence, negligent failure to inspect and warn,




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
breach of implied warranty, and misrepresentation. We have jurisdiction under 28

U.S.C. § 1291 and we affirm.

      Bunker argues that the district court abused its discretion in excluding

testimony by her expert witness, Thomas Lepper. We review the district court’s

ruling under the abuse of discretion standard. Lust v. Merrell Dow Pharm., Inc., 89
F.3d 594, 596 (9th Cir. 1996). Lepper produced a report in which he opined that

Bunker’s 2007 Ford Ranger truck was flawed in design because—with the key

ignition in the “Off”position—the truck’s brake shift interlock system allowed the

transmission to be shifted out of park without someone applying pressure to the

brake pedal.

      The district court did not abuse its discretion in excluding Lepper’s

testimony. Under Rule 702 of the Federal Rules of Evidence, a witness may testify

as an expert only if the witness “is qualified as an expert by knowledge, skill,

experience, training, or education.” Because Lepper had no experience with brake

shift interlock systems, he was not “qualified” to testify about the truck’s system.

At his deposition, he testified that he did not know the history of such systems, that

only a few of his prior expert testimony engagements about automobiles related to

transmission issues, and that none of his previous engagements related to brake

shift interlock systems specifically. Lepper also conceded that he did not conduct a


                                           2
survey to see whether other automobile manufacturers used brake shift interlock

systems like the one in the 2007 Ford Ranger truck. Because Lepper had virtually

no familiarity with brake shift interlock systems, the district court did not abuse its

discretion in excluding his testimony.

      We review the district court’s summary judgment de novo. City of Pomona

v. SQM N. Am. Corp., 750 F.3d 1036, 1043 (9th Cir. 2014). We must view the

evidence in the light most favorable to the nonmoving party and then determine

“whether there are any genuine issues of material fact and whether the district

court correctly applied the relevant substantive law.” Wallis v. Princess Cruises,

Inc., 306 F.3d 827, 832 (9th Cir. 2002). Each of Bunker’s causes of action has

unique elements that she must satisfy to recover. But one common element among

them is causation. See Klasch v. Walgreen Co., 264 P.3d 1155, 1158 (Nev. 2011)

(holding that causation is an element of negligence claims); Foster v. Dingwall,

227 P.3d 1042, 1052 (Nev. 2010) (same for misrepresentation claims); Nev.

Contract Servs., Inc. v. Squirrel Cos., 68 P.3d 896, 899 (Nev. 2003) (same for

breach of warranty claims); Fyssakis v. Knight Equip. Corp., 826 P.2d 570, 571

(Nev. 1992) (per curiam) (same for strict liability claims). The only evidence

Bunker proffered on causation was Lepper’s testimony. Since that testimony is not

admissible, as explained above, Bunker failed to show that there was any genuine


                                           3
dispute of material fact as to causation. Accordingly, we affirm the district court’s

summary judgment in favor of Ford.

      AFFIRMED.




                                           4